COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        J.B. v. The State of Texas for the Best Interest and Protection
                            of J.B

Appellate case number:      01-19-00037-CV

Trial court case number:    I262843

Trial court:                County Probate Court No. 3 of Harris County

        This is an appeal from an order to administer psychoactive medication. See TEX.
HEALTH & SAFETY CODE ANN. §§ 574.106, 574.108. In the underlying proceeding, the
trial court appointed Tom Zakes to represent appellant. See id. § 574.105(1). On March
7, 2019, the Clerk of this Court notified counsel that appellant’s brief was overdue and, if
we did not receive a response to our notice by March 18, 2019, we might dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b). No brief or
response was filed. We then directed appellant to file a brief no later than April 8, 2019,
and notified counsel that, if a brief was not filed, we might abate this appeal and remand
the case to the trial court to determine whether appellant wishes to continue to pursue his
appeal and whether substitute counsel should be appointed to represent appellant on
appeal. See TEX. R. APP. P. 38.8(a)(2); D.L.M. v. State, No. 03-16-00240-CV, 2016 WL
3677806, at *1 (Tex. App.—Austin July 6, 2016, order). Appellant has not filed a brief.
       Accordingly, we abate the appeal and remand the case to the trial court. The trial
court is directed to immediately conduct a hearing at which a representative of the Harris
County Attorney’s Office and appellant’s appointed counsel, Tom Zakes, shall be
present. Appellant shall also be present for the hearing in person or, if he is confined, at
the trial court’s discretion, he may participate in the hearing by closed-circuit video
teleconferencing.1 The trial court is directed to determine whether appellant wishes to

1
       Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorney representing
       appellant or appellee. On his request, appellant and his counsel shall be able to
                                             1
continue to pursue his appeal, his appointed counsel has abandoned the appeal, and new
counsel should be appointed to represent appellant on appeal.
       The trial court shall make findings of fact and conclusions of law as to these
issues. The trial court shall have a court reporter record the hearing and file the reporter’s
record with this Court within 30 days of the date of this order. The trial court clerk is
directed to file a supplemental clerk’s record containing the trial court’s orders, findings,
and any recommendations with this Court within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                     Acting Individually              Acting for the Court


Date: ___April 16, 2019___




       communicate privately without being recorded or heard by the trial court or appellee’s
       counsel.
                                              2